Citation Nr: 0946133	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM), Type II, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to April 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision of the in Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having DM, Type II, and 
prostate cancer.

2.  The Veteran received the Armed Forces Expeditionary Medal 
for Vietnam and the Vietnam Service Medal with a Bronze Star 
for the period of May 1963 to February 1967.  

3.  The Veteran's personnel 201 file reflects that the 
Veteran is eligible to wear the Vietnam Service Medal for 
duty as a member of Patrol Squadron Two in combat operations 
in Vietnam.  

4.  Internet information confirms that Patrol Squadron Two 
served in Vietnam.

5.  Because the Veteran served within the land borders of 
Vietnam where herbicides were used, he is presumed to have 
been exposed to Agent Orange or other herbicide agents during 
that time.



CONCLUSIONS OF LAW

1.  DM, Type II, may be presumed to be the result of 
herbicide exposure during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Prostate cancer may be presumed to be the result of 
herbicide exposure during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claims of service connection for DM, Type II, and 
prostate cancer are being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection on the Basis of Exposure to Herbicides

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including a malignant tumor, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The Veteran in this case, as noted, does 
not contend (and the record does not reflect) that his DM, 
Type II, and prostate cancer had their onset in military 
service or within one year of discharge from service.  He 
asserts that the claimed disabilities are due to exposure to 
herbicides in service.  

In this regard, a chronic, tropical, or prisoner-of-war 
related disease, or a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in or aggravated by service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than the ones listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases. Section 3 of the Act directs 
the Secretary of VA to seek to enter into an agreement with 
the NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  Update 2004 also categorized certain 
health outcomes as having "inadequate/insufficient" evidence 
to determine whether they may be associated with herbicide 
exposure.  The health outcomes in this category include: 
hepatobiliary (liver) cancers; bone and joint cancer; skin 
cancers; urinary bladder cancer; renal cancer; respiratory 
disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, 
ulcers).  Update 2004 also concluded that two health outcomes 
fell into the "limited or suggestive evidence of no 
association" category: gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes, to 
include colon tumors, did not exist.  The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

The Veteran served several tours of duty in the United States 
Navy.  In a 1997 opinion, the VA General Counsel held that 
service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97.  A veteran must 
have actually served on land within the Republic of Vietnam 
to qualify for the presumption of exposure to herbicides.  38 
C.F.R. § 3.307(a)(6).  The fact that a veteran has been 
awarded the Vietnam Service Medal does not prove that he or 
she was "in country."  Service members who were stationed on 
ships offshore, but never set foot in-country, were sometimes 
awarded the Vietnam Service Medal.  In this case, the Board 
notes that the RO apparently only tried to verify whether the 
Veteran had Vietnam service for the period of duty from 
October 1973 to April 1978; however, inservice Vietnam 
service could not be verified.  

Thereafter, the Veteran's personnel 201 file was received.  
Evidence in this file and submitted by the Veteran included 
DD Forms 214 for other periods of service.  In particular, 
the Veteran was awarded the Armed Forces Expeditionary Medal 
for Vietnam and the Vietnam Service Medal with a Bronze Star 
for the period of May 1963 to February 1967.  Although the 
medals were not issued, the Veteran's personnel 201 file 
reflects that the Veteran is eligible for and authorized to 
wear the Vietnam Service Medal for duty as a member of Patrol 
Squadron Two in combat operations in Vietnam.  The RO 
indicated that the Veteran received these awards in support 
of combat operations, but his location was unknown.  However, 
as noted, the personnel file indicates that he participated 
in operations in Vietnam, it does not state that he only 
supported operations which occurred in Vietnam.  Further, 
even assuming some ambiguity, the Board affords the Veteran 
the benefit of the doubt, particularly given the other 
supporting evidence.  Specifically, the Veteran and his 
representative also submitted Internet information which 
confirms that Patrol Squadron Two served in Vietnam, i.e., 
was present in-country.  Thus, the Veteran's contentions that 
he was present in Saigon are credible.  

The Secretary of VA has specifically determined that there is 
a positive association between herbicide exposure Dm, Type 
II, and prostate cancer.  Because the Veteran served within 
the land borders of Vietnam where herbicides were used, he is 
presumed to have been exposed to Agent Orange or other 
herbicide agents during that time.  Accordingly, service 
connection is warranted for DM, Type II, and prostate cancer.  


ORDER

Service connection for DM, Type II, is granted.  

Service connection for prostate cancer is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

A review of the record reflects that some of the Veteran's 
service treatment records appear to be missing, including his 
final separation or retirement examination.  

Further, the Veteran and his representative request that he 
be afforded a VA audiological examination.  They asserts that 
the Veteran was exposed to inservice acoustic trauma from 
aircraft engines.  Because this case presents complex medical 
and unresolved factual questions and since the Board is 
precluded from reaching its own unsubstantiated medical 
conclusions, further development is required.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department and attempt to obtain the 
Veteran's complete service treatment 
records, to include his final 
separation/retirement examination.  

2.  Thereafter, schedule the Veteran for 
a VA audiological examination.  The 
claims file must be made available to and 
reviewed by the examiner.  

The examiner should obtain the Veteran's 
auditory thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, as 
well as speech recognition scores based 
on the Maryland CNC tests.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current hearing loss had its 
onset during active service or is related 
to any in-service disease, event, or 
injury, to specifically include acoustic 
trauma.  A rationale for any opinion 
expressed should be provided.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


